Title: From Thomas Jefferson to John E. Rigden, 12 March 1808
From: Jefferson, Thomas
To: Rigden, John E.


                  
                     Sir
                     
                     Washington Mar. 12. 08. 
                  
                  Your favor of the 7th. inst. has been duly recieved. I cannot but think with you that your workman in London must have failed to give any credit for the superfluous gold in converting a double case of my daughter’s watch into a single one. I think it probable that the single case does not weigh more than half of the two former cases, and should suppose one half the gold a good price for working up the other half. but of this I am not so good a judge as yourself. I should really doubt also whether he had done you justice in the charge of £14. sterling for making a single case. in Paris you buy a very good gold watch with a single case for 40. Louis, and the ordinary price of a good one is 12. Louis. but of this also you are the best judge. however we shall certainly not let you lose. do what you can to obtain justice from your workman, and whatever the result is, when known, I will answer it. I tender you my salutations.
                  
                     Th: Jefferson
                     
                  
               